Name: Commission Regulation (EEC) No 2365/84 of 3 August 1984 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 222/26 Official Journal of the European Communities 20 . 8 . 84 COMMISSION REGULATION (EEC) No 2365/84 of 3 August 1984 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins Article 4 of Regulation (EEC) No 2036/82 with the agency appointed by the Member State in which the product is harvested. 2. However, where, for a specified marketing year, a producer makes several deliveries to the same first buyer, the latter may lodge, for all or part of these deliveries together, a single declaration, broken down by delivery. 3 . Delivery declarations shall include :  the surnames, forenames, addresses and signa ­ tures of the producer, or the signature of the representative of the latter, and of the first buyer,  the marketing year in which the product delivered was harvested,  the quantity actually delivered by the producer and the date of delivery,  the moisture content and impurity content of the products delivered,  certification that the product delivered has not been accepted , as benefiting under the provi ­ sions of Council Regulation (EEC) No 2358/ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1032/ 84 ( 2), and in particular Article 3 (7) thereof, Having regard to Council Regulation (EEC) No 1734/84 of 18 June 1984 amending Regulation (EEC) No 2036/82 adopting general rules concern ­ ing special measures for peas and field beans (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 1032/84 extended the special measures for peas and field beans to sweet lupins ; whereas Regulation (EEC) No 2036/ 82 (4) adopting general rules concerning the special measures for the products in question has been adapted accordingly, while rationalizing inspection operations ; whereas the detailed rules of application of the special measures must be adapted accord ­ ingly and transitional measures laid down ; Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Man ­ agement Committee for Dried Fodder, 71 (5), HAS ADOPTED THIS REGULATION :  the price payable per unit of the product, as set out in the contract referred to in Article 3 of Regulation (EEC) No 2036/82, and the adjust ­ ments in relation to the basic price referred to in Article 2, in particular, the increases or reduc ­ tions . 4. Without prejuduce to Article 3 (2), the delivery declaration for sweet lupins must be accompanied by a copy of the invoice for the purchase of the seed, stating the variety and quantity. Where the invoice makes no reference to the variety, it may be added on the delivery declaration. 5 . , Except in cases of force majeure, the delivery declaration must be lodged before the end of the fourth month following the month of delivery or, if paragraph 2 is applicable, the month of the last delivery. Article 2 1 . The price to be paid as referred to in Article 1 shall be for sound, genuine and merchantable goods Article 1 1 . For each delivery of peas, field beans or sweet lupins received from producers , all first buyers shall lodge a delivery declaration as referred to in (') OJ No L 162, 12.6. 1982, p. 28 . 0 OJ No L 107 , 19.4. 1984, p. 39. ( 3 ) OJ No L 164,22 . 6 . 1984, p. 3 . (4) OJ No L 219, 28 . 7 . 1982, p. 1 . (5) OJ No L 246, 5. 11 . 1971 , p. 1 . 20. 8 . 84 Official Journal of the European Communities No L 222/27 of the quality specified in Article 11 of Regulation (EEC) No 2036/82, loaded onto the purchaser's vehicle at the farm gate . 2 . The selling price shall be reduced or increased as appropriate for each percentage point or fraction thereof of moisture or impurity content above or below the quality referred to in paragraph 1 . Such increases or reductions shall be agreed by the contracting parties and stipulated in the delivery declaration. 3 ; For the purposes of this Article, ' impurity' shall mean any foreign body, organic or inorganic, other than the species in question . the contracts concluded with producers of peas, field beans and sweet lupins ; (b) keep separate stock records for products har ­ vested in the Community and imported prod ­ ucts, indicating at least the following :  stocks broken down by product type,  quantities of products received and sold each day, stating for Community products the moisture content and impurity content,  for each batch accepted, the reference of the purchase invoice or name of the supplier or, for Community products, of the delivery declaration,  for each batch sold, the reference of the sales invoice or Jhe name of the customer ; (c) undertake to place his financial accounts at the disposal of the competent agency, (d) undertake to supply such other supporting documents as are necessary . Article 3 1 . For the purposes of Article 1 1 (4) of Regulation ( EEC) No 2036/82, the following definitions shall apply : ( a) minimum quality of sweet lupin seed : seeds containing less than 3 % bitter grains . The num ­ ber of bitter grains shall be determined using the test set out in Annex IV ; (b) approved varieties of sweet lupin : the varieties listed in Annex V for the producing country concerned . 2 . However, for the 1984/85 and 1985/86 market ­ ing years, Member States may issue the certificate referred to in Article 6 for lupins other than bitter species , grown from seed approved for sale in the Member State concerned, in accordance with the provisions of Council Directive 66/401 /EEC ('). 3 . If, however, for the 1984/85 and 1985/86 mar ­ keting years it is not possible in a Member State to ensure that the requirement referred to in para ­ graph 1 ( a) is observed, Member States shall issue the certificate referred to in Article 6 for batches of lupins delivered which contain less than 5 % of bit ­ ter grains . The number of bitter grains shall be deter ­ mined using the test set out in Annex IV. Article 5 1 . Producer Member States shall check : (a) that delivery declarations meet the conditions set out in Article 1 , and that the price shown is not less than the minimum price ; (b) in the case of lupins, the variety, and that the quantity actually delivered corresponds to the quantity of seed bought, (c) if Article 3 (2) and (3) is applied, compliance with the content of bitter grains. 2 . For the purpose of checking that the minimum price payable to the producer has been complied with, Member States shall use the minimum price, expressed in ECU, valid on the first day of the mar ­ keting year during which the product is delivered to the first buyer, applying to this price, as the conver ­ sion rate, the representative rate valid on that date . However, for the 1984/85 marketing year, and for quantities delivered in Germany and the Nether ­ lands after , 1 January 1985, the conversion rate to be applied is the representative rate in force on 1 Janu ­ ary 1985 . 3 . Producer Member States shall carry out random spot checks on the accuracy of at least 5 % of deliv ­ ery declarations . The checks may be extended to the suppliers or customers of the first buyer. Article 4 For inspection purposes, every first buyer shall : (a) keep at the disposal of the competent agency (') OJ No L 125, 1 1 . 7 . 1966, p . 2298/66. No L 222/28 Official Journal of the European Communities 20. 8 . 84 Article 6 1 . At the request of the first buyer, the competent agency of the Member State in which the peas, field beans and sweet lupins are harvested shall issue a certificate as referred to in Article 4 (2) of Regula ­ tion (EEC) No 2036/82 . 2 . The certificate shall be issued for the quantities supplied under one or more delivery declarations . 3 . The certificate must bear a reference enabling it to be compared with the delivery declarations to which it refers . The certificate must also show the quantity, as calculated in accordance with the method laid down in Annex I , of the products appearing in the relevant delivery declaration or declarations . 4 . In the circumstances referred to in Article 1 (2), Member States may issue the certificate before the summary delivery declaration is lodged, provided that the party concerned offers a sufficient security, for not more than 80 % of the quantity of products delivered by producers at the time of application for the certificate . 2 . The forms for the certificates shall comprise an original for the applicant and a copy for the issuing body. 3 . The forms shall be printed on white paper with ­ out mechanically made pulp, sized for writing and weighing between 40 and 65 g/m2. Their format shall be 210 x 297 mm . The layout of the forms shall be strictly observed. 4. Member States shall be responsible for having the forms printed . Each form shall bear the name and address of the printer or a sign by which he can be identified. The issuing body shall number each certificate at the time of issue. The number shall be preceded by the following let ­ ter or letters according to the country of issue of the document : B for Belgium, DK for Denmark, D for Germany, E for Greece, F for France, IR for Ire ­ land, I for Italy, L for Luxembourg, NL for the Netherlands and UK for the United Kingdom. However, from the date of entry into force of this Regulation until 1 November 1984, Member States may add the words 'and sweet lupins' to the title of existing certificates . They shall have new forms printed before 1 November 1984. 5 . The forms shall be completed in typescript . They shall be printed and completed in one of the official languages of the Community specified by the competent authorities of the Member State to which the application for a certificate is submitted . 6 . The impress of the issuing body and of the auth ­ orities making entries shall be made with a metal , preferably steel , stamp. 7 . Member States shall communicate to the Com ­ mission a list, with addresses, of the bodies issuing certificates . Member States shall also communicate to the Com ­ mission the impresses of the official stamps and, where appropriate, the embossed stamps of the authorities called upon to act. The Commission shall immediately inform the other Member States . Where it has not been possible for the delivery dec ­ laration to be lodged solely because the information referred to in the fourth indent of Article 1 (3) was temporarily not available, Member States may also issue the certificate for at most 80 % of the quantity actually delivered . The certificate for the remainder shall be issued when all the conditions laid down in Articles 1 and 5 have been complied with . Should Member States discover that under this par ­ agraph they have issued certificates for more than the actual quantities involved, they shall recover the certificates for the excess quantities, failing which they shall require the first buyer to pay an amount equal to the highest aid applicable on the date the certificate was issued, multiplied by the excess quantity. Article 7 1 . The Community certificates shall be made out on forms corresponding to the specimens in Annex II . These forms shall be completed in accordance with the instructions shown therein and with the provisions of this Regulation . Article 8 1 . The certificate shall be valid throughout the Community. 20. 8 . 84 Official Journal of the European Communities No L 222/29 2 . Each Member State shall transmit to the Com ­ mission the stamp and, where applicable, the authorized signature(s) appearing on each certifi ­ cate . The Commission shall communicate them to the other Member States . (c) keep stock records and financial accounts ; (d) allow such checks as are necessary ; (e) undertake to pass on the full amount of the aid to the producer ; (0 undertake to ensure, if part of the production of one of its members is transferred to another, that a transfer price complying with the mini ­ mum price is paid . For the purposes of this Regulation, the member acquiring such quanti ­ ties shall riot be considered the first buyer and no certificate shall be issued. 2 . The competent agency of the Member States shall grant approval to a body applying therefore after checking that the conditions laid down in para ­ graph 1 are complied with. Article 9 In any cases of doubt as to the authenticity of a cer ­ tificate or of the statements or stamps thereon, the competent national authorities shall return the dis ­ puted document or a photocopy thereof to the issu ­ ing body to be checked. Article 10 Article 12 Producer Member States shall set up a control sys ­ tem to check that the products are delivered by the producer to the approved body and that they are then processed.1 . At the request of any holder of a certificate issued in accordance with Article 6 or this Article, and after that certificate has been lodged by the holder, any issuing body shall replace it with certifi ­ cates for smaller amounts of products equal in total to the quantity shown on the certificate lodged . Certificates issued to replace a lodged certificate shall be equivalent in effect to that certificate, up to the quantity for which they are issued. Article 13 For the purpose of Article 7 of Regulation (EEC) No 2036/82, processing by an approved body shall mean any operation by that body which modifies the nature of the product which is to be used for feeding livestock :  by milling or any other similar process, or  for the 1984/85 marketing year, by treatment for identification purposes, using one of the meth ­ ods set out in Annex III . 2 . Each replacement certificate shall be marked with the same distinctive references as the original certificate together with a supplementary serial number. Article 11 Article 14 For the purpose of Article 5 (2) of Regulation (EEC) No 2036/82, products shall be considered actually to have been used if, respectively in relation to points (a), (b), (C) and (d) of the abovementioned provision, they : (a) have been incorporated together with one or more other products into animal feedingstuffs after being milled and, possibly, toasted or pro ­ cessed into flakes ; 1 . In order to be approved within the meaning of Article 8 of Regulation (EEC) No 2036/82, a body must : (a) include at least 40 producers of peas, field beans or sweet lupins having sufficient livestock to use the quantities produced and undertaking to use the products concerned only for feeding their own livestock or. that of other members of the body ; (b) undertake to process at least 150 tonnes of peas , field beans or sweet lupins per year ; (b)  are available for sale after having been put up in new packages of 12,5 kilograms or less, provided that they contain no more than 0,50 % of impurities and no more than 3 % of broken or damaged seed of the same species, No L 222/30 Official Journal of the European Communities 20. 8 . 84  are available for sale after having been mixed with at least three other species of seed and put up in new packages of 25 kilo ­ grams or less, provided that they contain no more than 0,50% of inorganic matter and no more than 3 % of broken or damaged peas or field beans ; (c) have been processed with a view to the produc ­ tion of protein concentrates ; (d) have been processed by one of the following methods :  skinning and, possibly, separation of the cotyledons,  skinning and milling with a view to the pre ­ paration of flour for human consumption,  soaking in water and packaging, with the liquid, in hermetically sealed packages,  pre-cooking or cooking and, possibly, mill ­ ing and drying with a view to the prepara ­ tion of soups or other food preparations . 2 . The stock records shall cover all products enter ­ ing the undertaking which, even occasionally, are used in production with the products referred to in Article 1 of Regulation (EEC) No 1431 /82 . Only products involved in completely separate produc ­ tion may be excluded, with the agreement of the inspection agency, from these accounts . The stock records for products covered by the said Regulation shall include the following as a mini ­ mum requirement : (a) daily entries of each type of product stating, for each batch, the quantity, quality and reference of the purchasing invoice or delivery note . The quality shall include an indication of the mois ­ ture content and impurity content, derived either from analysis , which is compulsory for Community products, or, failing this, from com ­ mercial standards . The reference of the certifi ­ cate shall also be given where available ; (b) daily amounts used for each type of use, stating the quantities of each product used in produc ­ tion ; (c) daily removals , by type of product, stating, for each batch leaving, the quantity of the product and the reference of the customer's invoice or the removal note ; (d) an inventory of stocks , by product and pack ­ aging. Article 15 1 . For the purposes of this Regulation, 'undertak ­ ing ' shall mean any premises or other place within the precincts of an establishment where the products are actually used . 2 . In addition , if the products cannot be stored within the precincts referred to in paragraph 1 , ' undertaking' shall mean any premises outside such precincts located in the territory of the Member State where the production works are situated in which the stored products can be properly checked and which have been approved in advance by the agency responsible for supervision . 3 . When the approved user is also the first buyer, the stock accounts for Community products shall indicate the reference of the delivery declaration opposite each incoming batch as referred to in 2 (a). In this case, the Member State may decide no longer to issue certificates. 4. The competent agency shall allocate an identifi ­ cation number to each approved user fulfilling the conditions of paragraph 1 . 5 . If the provisions of Article 5a (4) of Regulation (EEC) No 2036/82 are applied, the Member State shall withdraw approval temporarily. Article 16 1 . For the purposes of approval within the mean ­ ing of Article 5 of Regulation (EEC) No 2036/82, every user must undertake to : (a) keep stock records, from the date of its applica ­ tion for approval , in accordance with the provi ­ sions of paragraph 2 ; (b) place its financial accounts at the disposal of the competent agency ; (c) allow access to its installations by officials of the competent agency ; (d) comply with the obligations arising out of this Regulation ; (e) facilitate inspection operations . 6 . During the 1984/85 marketing year, the compe ­ tent agency may grant provisional approval to the user concerned upon submission of an application for approval. Provisionally approved users will be assigned an identification number. If it is found that one of the 20 . 8 . 84 Official Journal of the European Communities No L 222/31 conditions laid down in paragraph 1 is not satisfied, and that this raises difficulties for the inspection agency in establishing eligibility for the aid, provi ­ sional approval shall be withdrawn . Withdrawal shall have a retroactive effect until 1 September 1984, and any aid applied for and granted after that date must be recovered. Provisional approval shall become final as soon as the Member State concerned is satisfied that the approval conditions laid down in paragraph 1 are fulfilled . entered the undertaking which it is intended to use internally and the quantity which is to leave the undertaking. In this case, aid shall be paid only for the quantity actually used, the quanti ­ ties which have entered the undertaking as referred to in Articles 18, 19 (2), 20 ( 1 ), 22, 27 (2) and 28(1 ) being considered as for use in the undertaking, as shown in the said separate dec ­ laration . 4. Except in cases of force majeure, and with the exception of the products referred to in Articles 14 and 17 (3) (b), the products which have entered the undertaking must not leave it until they have been processed. However, at the request of the party concerned, products to be incorporated into animal feed may be authorized to undergo milling, flaking or toasting outside the undertaking and products to be used in the preparation of soups or other foods may be authorized to undergo cooking or pre-cooking out ­ side the undertaking. The quantities which have entered the undertaking as referred to in paragraph 3 (b) above must be stored separately from those to be used exclusively in the undertaking until a decision on their use has been taken. Article 17 1 . The weighing and sampling referred to in Article 1 1 (2) of Regulation (EEC) No 2036/82 shall be carried out when the peas , field beans and sweet lupins enter the undertaking. For inspection purposes, the Member State may ask the approved user to inform it, at the latest the day before , of the receipt of the products in question . 2 . The taking of samples, the reduction of labora ­ tory samples to samples for analysis and the deter ­ mination of the moisture and impurity contents shall be carried out by a uniform method for the whole Community. However, until a Community method is adopted, Member States shall use meth ­ ods of their choice. Article 18 1 . The appointed agency in the Member State in which the products are actually used shall check that the quantity indicated on the certificate referred to in Article 6 corresponds to that which has entered the undertaking, as shown in the declaration referred to in Article 17 ; the quantity which has entered is that expressed in adjusted weight. 2 . Without prejudice to the provisions of Article 19 : (a) if the quantity which has entered the undertak ­ ing is not more than 102 % of the quantity indi ­ cated on the certificate, the competent agency shall treat the quantity which has entered as qualifying for the aid ; (b) if the quantity which has entered is more than 102 % of the quantity indicated on the certifi ­ cate, the competent agency shall accept as qualifying for the aid only 102 % of the quantity indicated on the certificate. 3 . The undertaking shall submit regularly to the appointed agency of the Member State in which the undertaking is located, a declaration of products received during a period not exceeding one calendar month . The declaration shall include the quantities of each product which have entered the undertaking each day in the period covered by the declaration , expressed by gross weight and giving the levels of moisture and impurities , and : (a) where the quantities which have entered the undertaking are intended for use in the under ­ taking for one of the purposes referred to in Article 14, giving opposite each batch or group of batches the reference of the certificate, if available, the reference of any aid application lodged in accordance with Article 21 , and the intended use of the quantities concerned ; (b) where not all the quantities which have entered the undertaking are intended for use in the undertaking, the party concerned must state in a separate declaration, within three months of receipt, the quantity of products which have Article 19 1 . Except in cases offorce majeure, the declaration referred to in Article 17 shall carry with it the obliga ­ tion actually to use the products within the meaning No L 222/32 Official Journal of the European Communities 20. 8 . 84 of Article 14 within seven months of the last day of the month following their entry into the undertak ­ ing . However, if the approved user is also the first buyer of the products , the period is fixed at nine months following the current month . Nevertheless, for products placed under supervision before 1 October 1984, the period is 270 days follow ­ ing the date on which the application for placing under supervision was lodged . 2 . The obligation shall be considered to have been fulfilled when the quantity actually used, as deter ­ mined in accordance with the method set out in Annex I , is not more than 2 % less than the quantity which has entered the undertaking . If the quantity actually used is not less than 90% and less than 98 % of the quantity which has entered, the obligation shall be considered to have been fulfilled in proportion to the quantities actu ­ ally used. Except in cases of force majeure, if the quantity actually used is less than 90% of that which has entered, the obligation shall be considered not to have been fulfilled . If, following a case offorce majeure, only part of the quantity which has entered is used during the period referred to in paragraph 1 , the obligation shall be considered to have been fulfilled in proportion to the quantities actually used. 3 . For inspection purposes, the undertaking shall submit periodically, at least once a month, to the competent agency of the Member State in which processing has taken place, a declaration of process ­ ing concerning the quantities processed during the previous month or other period, indicating at least for each product and processing method the quan ­ tity of product processed by gross weight and also, if required, by weight adjusted according to the method set out in Annex I. Article 21 1 . Applications for aid as referred to in Article 5 ( 1 ) of Regulation (EEC) No 2036/82 shall be lodged by the party concerned in the Member State in which the products are to be actually used. If appli ­ cations are lodged at the latest on the day before entry into the undertaking of the products in ques ­ tion, they must be accompanied by a security amounting to 3,5 ECU per 100 kilograms of prod ­ uct . The security shall take the form of a guarantee pro ­ vided by an establishment meeting the criteria laid down by the Member State in which the application is made. 2 . The day on which the application is lodged shall mean the day on which it is actually lodged, provided that this is a working day and that it is lodged not later than 4 p.m. Belgian time. Applications lodged on a non-working day or on a working day after 4 p.m. shall be considered as being lodged on the following working day. 3 . The application for aid shall give at least the following particulars :  the surname, forenames and address of the applicant,  the quantity of peas, field beans and sweet lupins for which the aid is requested,  whether the aid being applied for is that referred to in Article 3 ( 1 ) or (2) of Regulation (EEC) No 1431 /82,  a reference to the security . The application may be lodged by letter, telegram or telex . 4. However, if an aid application is not lodged within the period referred to in paragraph 1 , the application shall be considered to have been lodged on the day of receipt of the product . In this case, the summary declaration of products received or, if applicable, the special declaration referred to in Article 17 above shall rank as an aid application for the quantities concerned. Article 20 1 . The competent agency in the Member State where the products are actually used shall check that the quantities of peas, field beans and sweet lupins which have entered the undertaking, as shown in the declaration referred to in Article 17, correspond to those used in accordance with the provisions of Article 14, as shown in the processing declaration referred to in Article 19 . 2 . The competent agency shall periodically inspect the approved users . Article 22 1 . Except in cases of force majeure, an application for aid shall carry with it an obligation to accept the quantity indicated in the application not later than the end of the sixth month following that during which the application for aid is lodged. 20. 8 . 84 No L 222/33Official Journal of the European Communities However, for applications made before 1 October 1984 relating to products other than sweet lupins, the times allowed before entry into the undertaking are six and nine months respectively, depending on whether the application refers to aid under Article 3 (2) or 3 ( 1 ) of Regulation (EEC) No 1431 /82 . 2 . The obligation referred to in paragraph 1 shall be deemed to have been fulfilled if the quantity which has entered the undertaking before the time limit concerned is between 93 and 107 % of the quantity indicated in the application. 3 . The security shall be forfeit in its entirety if the quantity which has entered the undertaking is less than 7 % of that indicated in the application. 4. If the quantity which has entered the undertak ­ ing is more than 7 % but less than 93 % of that indi ­ cated in the application, the security shall be forfeit in proportion to the difference between 93 % of the quantity indicated in the application and the quan ­ tity which has actually entered . processing declaration corresponds to that actually processed and, in the case of lupins, that the quanti ­ ties of seed bought correspond to the quantities delivered, including variety, unless Article 3 (2) and (3) apply . 2 . For the purposes of such checks, an approved body shall keep stock accounts within the meaning of Article 13 including the following :  the quantities of unprocessed products entered by the approved body for processing, together with their moisture and impurity contents,  any movements of products within the precincts of the approved body,  the quantities of products processed and returned to the producer, adjusted using the method set out in Annex 1 and broken down by processing method as referred to in Article 13,  the quantities transferred from one member to another. ' Article 23 The event, within the meaning of Article 6 of Coun ­ cil Regulation (EEC) No 1 134/68 ( ! ), creating en ­ titlement to the aid for peas, field beans and sweet lupins shall be considered as having occurred on the day of entry into the undertaking in accordance with Articles 17 and 26. 3 . Approved bodies shall also keep a register including :  the surnames, forenames and addresses of its members,  the areas sown to peas, field beans and sweet lupins at 15 May and 31 December of each mar ­ keting year, for each of its members,  the numbers of livestock held by its members at the same dates,  for members planting lupins, copies of invoices for purchases of seed, stating the variety and quantity. Where the variety is not given on the invoice, it must be entered in the register. Article 24 Approved bodies as referred to in Article 7 of Regu ­ lation (EEC) No 2036/82 shall each month submit to the competent agency of the Member State in which the processing took place a processing decla ­ ration concerning quantities processed during the previous month, indicating at least :  the names, forenames and address of the pro ­ ducers of products which have been processed,  the quantity of products processed per producer and per processing method as referred to in Article 13 , as adjusted by the method laid down in Annex I. Article 26 1 . When the products enter the approved body, they shall be weighed and sampled as laid down in Article 1 1 (2) of Regulation (EEC) No 2036/82 . 2 . The taking of samples, the reduction of labora ­ tory samples to samples for analysis and the deter ­ mination of the moisture and impurity contents shall be carried out by a uniform method for the whole Community . However, until a Community method is adopted, Member States shall use meth ­ ods of their choice. Article 25 1 . The competent agency in the Member State in which the products are processed by an approved body shall check that the quantity indicated in the (') OJ No L 188, 1.8 . 1968, p. 1 . No L 222/34 Official Journal of the European Communities 20. 8 . 84 3 . Except in cases of force majeure, products may not leave the approved body unless they have been processed . As regards the products referred to in Article 17 (3) (b), the advance may not be paid until the special declaration has been lodged and then only for the quantity indicated in the said declaration . 2 . The security shall take the form of a guarantee provided by an establishment meeting the criteria laid down by the Member State in which the appli ­ cation is made. 3 . The security shall be released once the compe ­ tent authority of the Member State has recognized entitlement to the aid in respect of the quantities indicated in the application ; the security shall be forfeit in proportion to the quantities in respect of which the conditions giving entitlement to the aid have not been fulfilled . Article 27 1 . Aid shall be granted only for peas, field beans and sweet lupins which are of sound, genuine and merchantable quality . The aid shall be paid in respect of the checked weight of the product as adjusted by the method laid down in Annex I. Except if they are in a condition set out in the second indent of Article 13 , aid shall not be granted in respect of batches of products which contain even traces of products which have been treated for iden ­ tification in accordance with one of the methods set out in Annex III . Article 29 1 . The aid for products used in the feeding of ani ­ mals shall be fixed once a month by the Commis ­ sion , in such a manner that it can be applied from the first day of the following month. However, in the event of a major change in the market situation , the aid may be altered as often as necessary . The Commission shall inform the Member States of the amount of the aid to be paid per 100 kilograms of product as soon as it has been fixed, and in any event before its entry into force. 2 . The aid for products used for human consump ­ tion shall be fixed, in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1 1 17/78, before the beginning of each marketing year, so as to apply from the first day thereof. The aid may be altered in the meantime if there is a major change in the world market price . 2 . The aid shall be paid to users having submitted the application referred to in Article 21 , provided that :  they have lodged the certificate referred to in Article 6 with the competent agency in the Member State, unless Article 16 (3) applies,  the agency responsible for supervision pursuant to Articles 18 and 20 has checked that the quantity which has entered the undertaking has actually been used within the period referred to in Article 19 ,  in the case of use as referred to in the third indent of Article 14 (d), the product has been put up in packages bearing labelling stating the type of processing which it has undergone. 3 . The aid shall be paid to the approved body which submitted the declaration referred to in Article 24, provided that the agency responsible for supervision has carried out the check referred to in Article 25 and is satisfied that the product is being used in accordance with this Regulation . Article 30 1 . When clearing through customs for export to non-member countries the products mentioned in Article 1 of Regulation (EEC) No 1431 /82 which are the subject of a certificate referred to in Article 6, the exporter shall present the certificate covering a quantity equal to at least 98 % of the weight of the products, adjusted in accordance with the method laid down in Annex I. The certificate shall , after being stamped by the cus ­ toms authorities and endorsed with the destination of the products, be forwarded by the customs auth ­ orities to the competent authorities in the Member State of export. Article 28 1 . Advance payment of the aid as referred to in Article 10 of Regulation (EEC) No 2036/82 shall be subject to the lodging of the summary declaration referred to in Article 17 (3) and of a security equal to the aid indicated in the application referred to in Article 5 of that Regulation multiplied by the quan ­ tity indicated in the said declaration. 20. 8 . 84 Official Journal of the European Communities No L 222/35 The section entitled 'Additional information' of the control copy shall be completed as follows : box 101 : by insertion of the Common Customs Tariff subheading for the products ; box 1 03 : by insertion of the net weight of the prod ­ ucts in words ; box 104 : by deletion of the phrase 'leaving the geo ­ graphical territory of the Community' in the first indent and by addition of one of the following phrases to the second indent : ' Intended to be placed under the control provided for in Regulation (EEC) No 2365/84', 2 . Paragraph I shall not apply to products referred to in Article 14 (b) and the first indent of Article 14 (d). 3 . In the case of export of products as defined in Article 1 of Regulation (EEC) No 1431 /82, other than those referred to in paragraph 1 of this Article, the exporter shall add to the export declaration the following statement : The products in question have not been the subject of a certificate as provided for in Article 6 of Regu ­ lation (EEC) No 2365/84.' 'Bestemt til at anbringes under den i forordning (EÃF) nr. 2365/84 omhandlede kontrol ', ' Dazu bestimmt, der Kontrolle nach der Verordnung (EWG) Nr. 2365/84 unterworfen zu werden', 'Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ½Ã ± Ã Ã µÃ ¸Ã µÃ ¯ Ã ÃÃ ¿ Ã Ã ¿Ã ½ Ã ­Ã »Ã µÃ ³Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿ ­ Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2365/84', 'DestinÃ © Ã Ã ªtre mis sous le contrÃ ´le prÃ ©vu au rÃ ¨gle ­ ment (CEE) n ° 2365/84'; ' Destinato ad essere messo sotto il controllo previsto dal regolamento (CEE) n. 2365/84', 'Bestemd om te worden geplaatst onder de controle bedoeld in Verordening (EEG) nr. 2365/84'. 4. Where the control copy referred to in para ­ graph 3 is not returned to the office of departure or to the relevant central body within nine months of its issue, the Member State of departure shall exam ­ ine the case and inform the Commission thereof. Article 31 1 . The Member States shall set up a customs con ­ trol system, or an administrative control system offering equivalent guarantees, which shall be applied from the time when the products referred to in Article 1 of Council Regulation (EEC) No 1431 /82 are put into free circulation in the Com ­ munity until these products have been accounted for in one of the following ways :  they have been actually used for one of the uses referred to in Article 14 without having bene ­ fited from aid,  they have been exported to third countries . 2 . The following are not subject to the system referred to in paragraph 1 :  products which are presented, unprocessed, in new packages of a content equal to or less than 12,5 kilograms, even when mixed with other seeds,  products which have been skinned and split into two cotyledons . 3 . In the case of intra-Community trade in the products subject to control pursuant to this Article, the proof that the products have been accounted for in one of the ways referred to in paragraph 1 shall be furnished by production of control copy T 5 issued and used in accordance with Council Regula ­ tion (EEC) No 223/77 ( ! ) and this Article. The sec ­ tion entitled 'Description of goods' must contain one of the following statements : ' Imported products', Article 32 Without prejudice to the provisions of Article 33, Regulation (EEC) No 2192/82 is hereby repealed with effect from 1 October 1984. However, the said Regulation shall continue to apply to peas and field beans for which an applica ­ tion for aid or placing under supervision is made before 1 October by a user not receiving approval after that date in accordance with Article 16. ' IndfÃ ¸rte produkter', ' Eingefuhrte Erzeugmsse', 'EiaaY0evxa Ttpoiovxa', 'Produits importÃ ©s ', Article 33 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 October 1984, except for sweet lupins, to which it shall apply with effect from 1 July 1984. The provisions of Article 2 and those relating to approved bodies shall apply from the date of entry into force of this Regulation. 'Prodotti importati'/ ' Ingevoerde produkten'. (') OJ No L 38, 9 . 2 . 1977, p. 20. No L 222/36 Official Journal of the European Communities 20 . 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1984 . For the Commission Poul DALSAGER Member ofthe Commission ANNEX I Method of calculating the weight of peas, field beans and sweet lupins 100  (i + h) x q = X 100  (i , + h ,) i = impurity of peas, field beans and sweet lupins the weight of which is to be determined, h = moisture of peas, field beans and sweet lupins the weight of which is to be determined, ij = impurities h | = moisture of the quality for which the aid is fixed, q = quantity of the products as received, expressed in kilograms, the weight of which is to be determined, X = weight of the products expressed in kilograms . ' Impurities' means all foreign bodies, organic or non-organic, other than the species in question . Only the first two decimal places shall be taken into consideration for the moisture and impuri ­ ties content . EUROPEAN COMMUNITY ANNEX II 1 Embossed stamp and perforation of issuing agency (J)CERTIFICATE Peas, field beans and sweet lupins No ' ORIGINAL 2 ISSUING AGENCY (full name and address) 3 Description of product 4 Marketing year 5 Weight in kg of product on basis of standard quality 6 For official use only /3) 7 THE ISSUING AGENCY HEREBY CERTIFIES that for the quantity shown in box 5 the producer has received not less than the minimum price Issued at : Date Signature : Stamp : Day Month Year 8 STAMP OF BODY RESPONSIBLE FOR CHECKING THE AID OR OF THE CUSTOMS AUTHORITY This certificate has been lodged with a viewf4) to obtaining aid to exporting the product to non-member countries (5) Endorsed or stamped at : Date : Signature : Stamp : Day Month Year (') To be completed in the case of a replacement certificate. ( 3 ) To be completed if in box 7 there is no signature and no stamp. (3) If box 6 is too small , the reverse of the certificate may be used . IA \ v class="page"> EUROPEAN COMMUNITY 1 Embossed stamp and perforation of issuing agency (3)CERTIFICATE Peas, field beans and sweet lupins No n COPY i ISSUING AGENCY (full name and address) 3 Description of product 4 Marketing year 5 Weight in kg of product on basis of standard quality 6 For official use only ! 3) 7 THE ISSUING AGENCY HEREBY CERTIFIES that for the quantity shown in box 5 the producer has received not less than the minimum price Issued at : Date : Signature : Stamp : Day Month Year 8 STAMP OF BODY RESPONSIBLE FOR CHECKING THE AID OR OF THE CUSTOMS AUTHORITY This certificate has been lodged with a view (4) to obtaining aid to exporting the product to non-member countries (5) Endorsed or stamped at : Date : Signature : Stamp Day Month Year (') To - be completed in the case of a replacement certificate . (2 ) To be completed if in box 7 there is no signature and no stamp. ( 3 ) If box 6 is too small , the reverse of the certificate may be used . (4 ) Insert an X in the appropriate box. class="page"> 20 . 8 . 84 Official Journal of the European Communities No L 222/41 ANNEX III METHODS OF TREATING PEAS, FIELD BEANS AND SWEET LUPINS FOR IDENTIFICATION PURPOSES METHOD No 1 Colouring using Patented Blue V (for peas and sweet lupins only) 1 . Dissolve 4 grams of colouring matter of 80 % concentration (') of Patented Blue V (2) in at least 1 ,6 litres of water. 2 . Spray the solution obtained on up to 1 000 kilograms of the product to be treated so that there are traces of colouring on at least 50 % of the grains, uniformly dispersed in the total mass . METHOD No 2 Addition of fish oil or fish liver oil (a) Fish oil or fish liver oil , filtered, not deodorized , not decolorized, with no additives. (b) Characteristics : Minimum iodine content : 120 Colour content : 7-14 (GÃ ¤rtner) or 5 - 1 9 (FAC) Acidity between : 3 and 4 % Maximum point of solidification : 10 °C (c) Minimum quantity to be used per tonne of the product to be treated : 4 kilograms . (d) The treatment apparatus must be such that at all times the oil is evenly distributed through ­ out the product . (e) The temperature of the oil used must be kept at a level sufficient to ensure such even distri ­ bution . (') Or 6,4 grams of colouring matter of 50 % concentration . ( 2) EEC No E 131 , Schulz No 826. The definition of Patented Blue V is given in the Council Directive on the approximation of rules of Member States on colouring matters for use in foodstuffs intended for human con ­ sumption (OJ No 1 15 , 1 1 . 1 1 . 1962, p. 2645/62). Patented Blue V of 50 % concentration is marketed in the Federal Republic of Germany as 'Lebensmittelblau Nr. 3'. No L 222/42 Official Journal of the European Communities 20. 8 . 84 ANNEX IV TEST OF THE BITTERNESS OF LUPINS To be performed on a sample of 200 grains taken from a batch of 1 kilogram from each lot of 20 tonnes maximum The bitter principle should be assessed on the seed sent in for testing. The test should be res ­ tricted to the qualitative proof of bitter grains in the sample. The homogeneity tolerance should be one grain in 100 grains . The Grain-Cut Method after v. Sengbusch ( 1942), Ivanov and Smir ­ nova ( 1932) and Eggebrecht ( 1949) is applicable as the testing method to Lupinus Albus, Lupinus augustifolius and Lupinus luteus. The dry or swollen grains are cut transversely. The grain halves are dipped on a sieve for 10 seconds in an iodine solution and then rinsed for five seconds with water . The cut surfaces of the bitter grains discolour to brown but those of the grains low in alka ­ loids remain yellow. For the preparation of the iodine solution, 14 g of potassium iodate are dissolved in as little water as possible, 10 g of iodine is added and made up with water to 100 cm3 . The solution must be left for one week before it may be used . It must be stored in brown bottles . This main solution is diluted between 1 :3 and 1 :5 before use . 20 . 8 . 84 Official Journal of the European Communities No L 222/43 BILAG V  ANHANG V  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  V  ANNEX V  ANNEXE V  ALLEGATO V  BIJLAGE V Liste over godkendte sorter af sedlupiner  Verzeichnis der zugelassenen SÃ ¼Ã lupinensorten  Ã Ã ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿Ã  Ã Ã Ã ½ Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã Ã ½ ÃÃ ¿Ã ¹Ã ºÃ ¹Ã »Ã ¹Ã Ã ½ Ã ³Ã »Ã Ã ºÃ Ã ½ Ã »Ã ¿Ã ÃÃ ¹Ã ½Ã Ã ½  List of approved varieties of sweet lupin Liste des variÃ ©tÃ ©s agrÃ ©Ã ©es de lupins doux  Elenco delle varietÃ riconosciute di lupini dolci  Lijst van de erkende rassen niet-bittere lupinen 1 . LUPINUS ALBUS L. 2. LUPINUS ANGUSTIFOLIUS L. 3. LUPINUS LUTEUS L. SMALBLADET LUPIN BLAUE LUPINE HVID LUPIN WEISSE LUPINE Ã OYÃ INON TO Ã EYKON WHITE LUPIN LUPIN BLANC LUPINO BIANCO WITTE LUPINE GUL LUPIN GELBE LUPINE Ã OYÃ INON TO KITPINON YELLOW LUPIN LUPIN JAUNE LUPINO GIALLO GELE LUPINE Ã OYÃ INON TO Ã £TENOÃ ¦YÃ Ã ON BLUE LUPIN LUPIN BLEU LUPINO AZZURRO BLAUWE LUPINE 1 2 3 Optagelsesland / Zulassungsland / Ã §Ã Ã Ã ± Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã Ã µÃ Ã  / Country of admission / Pays d'admission / Paese d'ammissione / Land van toelating Sort / Sorte / Ã Ã ¿Ã ¹Ã ºÃ ¹Ã »Ã ¯Ã ± / Variety / VariÃ ©tÃ © / VarietÃ / Ras BemÃ ¦rkninger / Bemerkungen / Ã Ã ±Ã Ã ±Ã Ã ·Ã Ã ®Ã Ã µÃ ¹Ã  / Observations / Observations / Osservazioni / OpmerkingenB D DK F GB GR I IRL L NL